/
                                                                 WAW^
                                                                  i
                                                                        .ED


                            NO.   08-02-00491-CR
                                                         ?0!5 JAN -8 PH U-31
                 IN THE COURT OF CRIMINAL APPEALS,,- ,.„.-.-.,,..,.,

                                     AND                 SY-
                                                               P -' ;



                          THE 3 84™ DISTRICT COURT


                          EX PARTE MICHAEL JACQUES



                      CAUSE NO. 20020D03178              RECEIVED \U
               IN THE 384th JUDICIAL DISTRICT COURT COURT OF CRIMINAL APPEALS
                                                                          JAN 12 2015
                    ORDER     ON APPLICANT'S    MOTION

                                                                        Abel Aeosta, Clark

        THE COURT HAVING PREVIEWED THE MOTION AND HEARD


    ARGUMENTS OF COUNSEL herein grants the motion to exceed

    word count. The Court specifically finds that this

    document contains \U ^'0 words, and exceeds the word

    count by   / j~*)Q.


                  Signed this        &
                                     &      day of *—>|£4
                                                   *—4c ita ^-y

    2015.




                                           'jurt^ , IV Ouhu'Y<x<l
Envelope Details                                                  Page 1 of 2

 Print this page


 Envelope 3705721
 Case Information
 Location               Court Of Criminal Appeals
 Date Filed             01/08/2015 05:02:48 PM
 Case Number
 Case Description
 Assigned to Judge
 Attorney               Janet Burnett
 Firm Name              El Paso County Public Defender's Office
 Filed By               Margaret Martinez
 Filer Type             Not Applicable
 Fees
 Convenience Fee        $0.00
 Total Court Case Fees $0.00
 Total Court Filing Fees $0.00
 Total Court Service    ^ ^
 Fees
 Total Filing & Service ^ Q0
 Fees
 Total Service Tax Fees $0.00
 Total Provider Service ^ qq
 Fees
 Total Provider Tax     $Q QQ
 Fees
 Grand Total            $0.00
 Payment
 Account Name           Waiver of Fees- Default
 Transaction Amount     $0.00
 Transaction Response
 Transaction ID


https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=7ea... 1/8/2015
  **

Envelope Details                                                 Page 2 of2

 Order #


 Other Document
 Filing Type            EFile
 Filing Code            Other Document
                        MICHAEL JACQUES / ORDER ON
 Filing Description
                        APPLICANT'S MOTION
 Reference Number
 Comments
 Status                 Submitting
 Fees
 Court Fee              $0.00
 Service Fee            $0.00
 Documents
                        ORDER ON APPLICANT'S
 Lead Document                                                 [Original]
                        MOTION.pdf




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=7ea... 1/8/2015
                        NO.   08-02-00491-CR


               IN THE COURT OF CRIMINAL APPEALS

                                 AND •


                   THE 384th DISTRICT COURT


                   EX PARTE MICHAEL JACQUES

                    Cause No.     20O20D03178
                 In the 3 84TH District Court
                    El Paso County, Texas
   The Honorable Patrick M. Garcia, Judge Presiding

        FINDINGS OF FACT AND CONCLUSIONS OF LAW


The Trial Court herein makes findings in accordance with
the Texas Court of Criminal Appeals Remand Order dated
November 19,    2014.



                          FINDINGS OF FACT



1. This Court finds that the initial memorandum in        /*~
support of the Writ Application contains exactly /feTf^
words tabulated as prescribed in TEX. R. APP. PROC. 73.1
and the Remand Order from the Texas Court of Criminal

2. This Court finds that aMotion to Exceed Word ^ifeit^FT^V
has been properly filed.                                   ^vS/fc^
3. This Court finds that the State has agreed to the
Motion to Exceed Word Limit.
4. This Court finds that the statement in the
Certificate of Compliance of 15,000 words is an error.

5. This Court makes the specific finding that the error
was not made in bad faith.

6. That the jurisdictional statement contains 3,687
words. That without the jurisdictional statement
relevant portions of the brief contains 12,844 words.

7. 12,844 was the number applicant's counsel intended to
place in the compliance certificate as that is the word
count without the jurisdictional statement. Applicant's
Counsel believed that to be the correct number based on
TEX. R. APP. PROC. 9.4 (i) (1) and a telephone
conversation with the Texas Court of Criminal Appeals.


                    CONCLUSIONS   OF LAW



   Good Cause exists for exceeding the word limit due to
the number of issues and the need for a Comprehensive
Jurisdictional Statement. In separate Order, this Court
grants the Applicant's Agreed Motion to Exceed Word
Count by f) *( ko -* words.

              Signed this /(      day of December, 2014.



                                    PATRICK M.   GARCIA
Envelope Details                                                    Page 1 of 2


Print this page


 Envelope 3463859
 Case Information
 Location                 Court Of Criminal Appeals
 Date Filed               12/11/2014 04:04:37 PM
 Case Number
 Case Description
 Assigned to Judge
 Attorney                 Janet Burnett
 Firm Name                El Paso County Public Defender's Office
 Filed By                 Margaret Martinez
 Filer Type               Not Applicable
 Fees
 Convenience Fee          $0.00
 Total Court Case Fees $0.00
 Total Court Filing Fees $0.00
 Total Court Service
                          $0.00
 Fees
 Total Filing & Service
                          $0.00
 Fees
 Total Service Tax Fees $0.00
 Total Provider Service
                          $0.00
 Fees
 Total Provider Tax
                          $0.00
 Fees
 Grand Total              $0.00
 Payment
 Account Name             Waiver of Fees- Default
 Transaction Amount       $0.00
 Transaction Response
 Transaction ID


https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=2... 12/11/2014
Envelope Details                                                 Page 2 of 2

 Order #


 Motion
 Filing Type            EFile
 Filing Code            Motion
               . .      MICHAEL JACQUES / FINDINGS OF FACT
 t Hing Description     AND CONCLUSIONS OF LAW
 Reference Number
 Comments
 Status                 Submitting
 Fees
 Court Fee              $0.00
 Service Fee            $0.00
 Documents
 T      ._       ,      FINDINGS OF FACT AND                   rr. . .   n
 LeadDocument           CONCLUSIONS OF LAW.pdf                 lOngmaU




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=2... 12/11/2014
Margarita Martinez

From:                      No-Reply@eFileTexas.gov
Sent:                      Thursday, December 11, 2014 4:05 PM
To:                        Margarita Martinez
Subject:                   eFileTexas.gov - Filing Submitted - 3463859




           EFILE                                                                  Filing Submitted
3        !TEXAS.g<wf                                                          Envelope Number: 3463859



The filing below has been submrtted to the clerk's office for review. Please allow up to 24 business
hours for clerk office processing.

j                                                  Filing Details
Court                              Courts of Appeals
Date/Time Submitted:               12/11/2014 5:04:37 PM

IFiling Type:                      Motion

{Activity Requested:               EFile

Filed By:                          Margaret Martinez


                                                    Fee Details

This envelope is pending review and fees may change.
    Case Fee Information                          $0.00
    Motion                                        $0.00


Total: $0.00 (The envelope still has pending filings and the fees are subject to change)


                                                 Document Details                                        |
Lead File:                         FINDINGS OF FACT AND CONCLUSIONS OF LAW.pdf
Lead File Page Count:              2



                               Contact your service provider with any questions